Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment to Application 17/080,890 filed on 7/9/21. 
Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Closest prior art(s) of record (see PTO-892) teaches A transceiver device, comprising:
a digital baseband circuit configured to analyze power of an input signal, in order to generate a first control signal and a second control signal; 
a first circuit portion having a first gain, the first circuit portion configured to be selected according to the first control signal to process the input signal to generate a plurality of output signals; and 
a second circuit portion having a second gain.
however does not specifically disclose having higher than the first gain and the second circuit portion configured to be selected according to the second control signal to process the input signal to generate the plurality of output signals, 
wherein the first circuit portion comprises an N-way filter circuit, [[and]] the N-way filter circuit is configured to modulate the input signal according to a plurality of first oscillating signals to perform a filtering operation, and N is an integer greater than or equal to one. 
It would have not been obvious to one of the ordinary skilled in the art at the time of filling to teach and/or suggest above mentioned limitations alone and/or in combination with any other reference(s). 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624.  The examiner can normally be reached on Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TANMAY K SHAH/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

TANMAY K. SHAH
Primary Examiner
Art Unit 2632